Exhibit 10.8*


Portions of this Exhibit Have Been
Omitted and Separately Filed
with the Securities And Exchange
Commission with a Request For
Confidential Treatment

NON-EXCLUSIVE LICENSE AND SETTLEMENT AGREEMENT
This Non-Exclusive License and Settlement Agreement (“Agreement”) is entered
into as of the Effective Date by and between Genentech, Inc. (“Genentech”), a
corporation organized and existing under the laws of Delaware; Regeneron
Pharmaceuticals, Inc., (“Regeneron”), a corporation organized and existing under
the laws of New York; Sanofi U.S. Services, Inc. (formerly known as
Sanofi-Aventis U.S. Inc.), a corporation organized and existing under the laws
of Delaware; and Sanofi-Aventis U.S. LLC, a limited liability company organized
and existing under the laws of Delaware (the latter two entities collectively
referred to as “Sanofi”).
WHEREAS:
A.
Genentech, Regeneron, and Sanofi are parties to a patent litigation now pending
in the United States District Court, Southern District of New York, captioned
Genentech, Inc. v. Regeneron Pharmaceuticals, Inc., Sanofi-Aventis U.S. LLC,
Sanofi-Aventis U.S. Inc., Sanofi-Aventis Amerique Du Nord S.A.S., and Sanofi
(Civil Action No. 11-CV-09463-VB) (the “Zaltrap Litigation”);

B.
In general, Genentech claims in the Zaltrap Litigation that certain activities
of Regeneron and Sanofi with respect to the biopharmaceutical product known as
Zaltrap® (ziv-aflibercept, which is a certain pharmaceutical formulation of the
protein aflibercept) infringe and/or will infringe certain United States patents
owned by Genentech, and Regeneron and Sanofi claim that none of their activities
with respect to ziv-aflibercept infringe any valid claim of such patents;

C.
Genentech, Regeneron and Sanofi are involved in opposition proceedings before
the European Patent Office relating to EP 1 975 181 B1 (Pending Ex-U.S.
Proceedings); and

D.
Genentech, Regeneron and Sanofi are now willing to settle the matters in dispute
in the Zaltrap Litigation and Pending Ex-US Proceedings, by means of Genentech’s
granting to Regeneron and Sanofi certain non-exclusive patent licenses desired
by them, and Regeneron and Sanofi’s agreeing to pay to Genentech certain
monetary consideration for the grant of such rights, all on the specific terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and mutual covenants recited
herein, the Parties agree as follows:
Article I

DEFINITIONS
The following words and phrases shall have the meanings set forth below solely
for purposes of this Agreement:
1.01.    “Affiliate” shall mean any Person that, on or after the Effective Date,
controls, is controlled by, or is under common control with, a Party. For
purposes of this definition only, “controlled” and “control” shall mean
(i) owning, directly or indirectly, at least fifty percent (50%) of the
outstanding voting securities or other ownership interest of a Person, or
(ii) possessing, directly or indirectly, the power to manage, direct, or cause
the direction of the management and policies of a Person or the power to elect
or appoint fifty percent (50%) or more of the members of the governing body of
the Person. A Person shall be an Affiliate only during such period of time that
such Person meets the definition set forth in this Section 1.01. With respect to
Genentech, the term “Affiliate” shall not include Chugai Pharmaceutical Co.,
Ltd. (“Chugai”) unless and until Genentech provides written notice to Licensees
specifying Chugai as an Affiliate of Genentech. With respect to Sanofi, the
Parties acknowledge and agree that Sanofi-Aventis Amerique du Nord S.A.S., a
partnership organized and existing under the laws of France, and Sanofi S.A., a
corporation organized and existing under the laws of France, are Affiliates of
Sanofi as of the Effective Date.

 
 
 




--------------------------------------------------------------------------------










1.02.    “Calendar Quarter” shall mean each three month period commencing
January 1, April 1, July 1 and October 1 of each calendar year.
1.03.    “Designee” shall mean any Person (other than another Licensee) that is
employed by or otherwise under written contract with a Licensee to make, use,
sell, offer for sale, promote, distribute, or market Licensed Product in the
Field in any country (or portion thereof) in the Territory on behalf of, or in
collaboration or partnership with, such Licensee; provided, however, the term
“Designee” shall not apply to any such Person to which Licensed Product is sold
by Licensee solely for resale by such Person to Third Parties in the Field in
any country (or portion thereof) in the Territory, where such Person (i) does
not pay any consideration to any Licensee or any Affiliate of any Licensee in
connection with its resale of Licensed Product, and (ii) has no significant
contractual obligations to any Licensee or any Affiliate of any Licensee with
regard to marketing or promotion of the Licensed Product.
1.04.    “Effective Date” shall mean May 17, 2013.
1.05.    “Encumbered Patent” shall mean any patent or patent application, other
than those within the Excluded Patents, that is owned or co-owned as of the
Effective Date by Genentech or a subsidiary of Genentech, and with respect to
which Genentech or the subsidiary has entered into a written agreement prior to
the Effective Date that grants one or more Third Parties a license, co-license,
co-ownership, control, right to enforce, or other right in regard to such patent
or patent application (or a patent issuing or claiming priority therefrom), as a
consequence of which Genentech is contractually precluded from granting to
Licensees a license under such patent or patent application, or under a patent
that issues from or claims priority to such patent application, of the scope set
forth in Section 2.01, without breaching such written agreement or owing a
royalty or other financial obligation to one or more of such Third Parties. A
patent or patent application that meets the definition of Encumbered Patent on
the Effective Date but which falls outside of the definition of Encumbered
Patent at any time thereafter shall be treated as an Encumbered Patent during
the period when it meets the definition of Encumbered Patent but shall not be
treated as an Encumbered Patent during the period when it falls outside of the
definition of Encumbered Patent.
1.06.    “Excluded Patents” shall mean (i) each of the patent applications (and
patents issuing therefrom) and patents listed on Exhibit A hereto; (ii) any
patent issuing at any time from any patent application to which any patent
listed on Exhibit A claims priority (including any foreign counterpart issuing
in any country of the Territory); (iii) any patent issuing at any time from any
patent application that claims priority to any of the foregoing patents or
applications or to any application to which any of the foregoing patents claim
priority (including any foreign counterpart issuing in any country of the
Territory); (iv) any patent issuing at any time from a divisional, continuation,
or continuation-in-part of any of the foregoing patent applications (including
any foreign counterpart issuing in any country of the Territory); (v) all
reissues, reexaminations, extensions, equivalents, and Supplementary Protection
Certificates of any of the foregoing patents and applications in (i), (ii),
(iii), and (iv); and (vi) the [****] Patents and the [****] Patents.
1.07.    “[****] Patents” shall mean (i) [****] (ii) [****] (iii) [****] (iv)
[****] (v) [****] and (vi) all extensions, equivalents, and Supplementary
Protection Certificates of any of the foregoing (i), (ii), (iii), (iv), and (v)
outside the U.S.
1.08.    “[****] Patents” shall mean (i) the Ex-U.S. patent applications (and
patents issuing therefrom) and patents listed in Exhibit B hereto; (ii) any
patent issuing at any time outside the U.S. from any patent application to which
any of the patents listed in Exhibit B claim priority; (iii) any patent issuing
at any time outside the U.S. from any patent application that claims priority to
any of the foregoing patents or applications or to any application to which any
of the foregoing patents claim priority; (iv) any patent issuing at any time
outside the U.S. from a divisional, continuation, or continuation-in-part of any
of the foregoing patent applications; and (iv) any extensions, equivalents, and
Supplementary Protection Certificates of any of the foregoing (i), (ii), (iii),
and (iv) outside the U.S.
1.09.     “Field” shall mean and be limited to the prevention or treatment of
any disease or condition in a human through the administration of Licensed
Product, excluding only the Ocular Field. As used herein, “Ocular Field” shall
mean the prevention or treatment of eye diseases and eye disorders in a human
through the administration of

 
2

 










--------------------------------------------------------------------------------










Licensed Product to the eye (including, but not limited to, the prevention or
treatment of age-related macular degeneration, central retinal vein occlusion,
diabetic macular edema, and/or myopic choroidal neovascularization in a human).
Without in any way limiting the generality of the foregoing, the “Field” shall
include the prevention or treatment of any cancer in a human, including but not
limited to breast cancer, colorectal cancer, lung cancer, ovarian cancer, or
prostate cancer in a human through the administration of Licensed Product.
1.10.    “First Commercial Sale” shall mean the first sale in the Territory of
Licensed Product by any Licensee or any Designee to a Third Party for use in the
Field. That sale shall be deemed to have occurred on the date of the first
invoice to the Third Party for the Licensed Product. Licensees represent that
the First Commercial Sale in the Territory occurred in the U.S. on a date prior
to the Effective Date.
1.11.     “Genentech Technology Patents” shall mean all patents (whether issued
prior to or after the Effective Date), other than the Licensed Patents, Excluded
Patents, and Encumbered Patents, that (i) are owned or co-owned as of the
Effective Date by Genentech or a subsidiary of Genentech, or (ii) are issued
after the Effective Date and claim priority to a patent or patent application
owned or co- owned as of the Effective Date by Genentech or a subsidiary of
Genentech, or (iii) but for the March 26, 2009 acquisition of Genentech by Roche
would have been owned or co-owned as of the Effective Date by Genentech or a
subsidiary of Genentech, or (iv) are issued after the Effective Date and claim
priority to a patent or patent application that but for the March 26, 2009
acquisition of Genentech by Roche would have been owned or co-owned as of the
Effective Date by Genentech or a subsidiary of Genentech; and that, in each of
cases (i), (ii), (iii), and (iv), would be infringed by any activity licensed
under Section 2.01 but for the license granted under Section 2.02.
1.12.    “Gross Sales” shall have the meaning given in Section 1.16.
1.13.    “Licensed Patents” shall mean (i) each of the patent application (and
patent issuing therefrom) and patents listed in Exhibit C hereto; (ii) any
patent issuing at any time from any patent application to which any patent
listed on Exhibit C claims priority (including any foreign counterpart issuing
in any country of the Territory); (iii) any patent issuing at any time from any
patent application that claims priority to any of the foregoing patents or
applications or to any application to which any of the foregoing patents claim
priority (including any foreign counterpart issuing in any country of the
Territory); (iv) any patent issuing at any time from a divisional, continuation,
or continuation-in-part of any of the foregoing patent applications (including
any foreign counterpart issuing in any country of the Territory) ; and (v) all
reissues, reexaminations, extensions, equivalents, and Supplementary Protection
Certificates of any of the foregoing patents and applications in (i), (ii),
(iii), and (iv). Under no circumstance shall a Licensed Patent be deemed to be
within the definition of Excluded Patents.
1.14.    “Licensed Product” shall mean the protein aflibercept, whether sold
under the trade name Zaltrap or any other name, and any pharmaceutical
formulation of the protein aflibercept with one or more excipients, in each case
that is intended for use in the Field in the Territory.
1.15.    “Licensee” shall mean Regeneron or Sanofi, and their respective
Affiliates, and when used in the plural shall mean both Regeneron and Sanofi,
and their respective Affiliates.
1.16.    “Net Sales” shall mean:
1)    The gross amounts invoiced for sales of all Licensed Product sold in the
U.S. and all Licensed Product made in the U.S. and sold anywhere in the
Territory, commencing with the First Commercial Sale, by Licensees and their
Designees to Third Parties for use in the Field (such invoiced amounts referred
to hereinafter as “Gross Sales”), less the following deductions from Gross Sales
which are actually incurred:
(a)
credits or allowances granted for billing errors or for damaged, outdated,
returned, rejected or recalled Licensed Product;


 
3

 










--------------------------------------------------------------------------------










(b)
uncollectible amounts on previously sold Licensed Product and retroactive price
reductions;

(c)
reasonable trade, cash and quantity discounts or rebates;

(d)
taxes, duties and any other governmental charges or levies imposed upon or
measured by the manufacture, use, or sale of a Licensed Product, as adjusted by
any rebates or refunds;

(e)
chargebacks and rebates, including those granted to managed health care
organizations, wholesalers, buying groups, retailers or to federal, state, local
and other governments, their agencies and purchasers and reimbursers;

(f)
freight, insurance, data, distribution-related fees, and other charges or fees
directly related to the handling or distribution of Licensed Product or services
provided in connection with the handling or distribution of Licensed Product (to
the extent not paid by a Third Party customer), subject, however, to the
limitation that only fifty percent (50%) of any charges and fees associated with
any credit card transactions may be included in the deductions;

(g)
nursing fees, and inventory management fees, discounts or credits; and credits
and allowances made for wastage replacement, indigent patients, patients unable
to satisfy co-pay obligations and similar programs; and

(h)
such other deductions as required to be in compliance with financial reporting
obligations under U.S Generally     Accepted Accounting Principles or
International Financial Reporting Standards.

Gross Sales and the foregoing deductions from Gross Sales shall be determined
and recorded in accordance with U.S. Generally Accepted Accounting Principles or
International Financial Reporting Standards, consistently applied by the
Licensee and recorded by the Licensee which is recognizing sales. Where actual
data for a particular deduction is not reasonably available at the time that a
royalty payment is due under this Agreement with respect to relevant Gross
Sales, Licensees may make a reasonable estimate of that deduction for purposes
of calculating Net Sales for a particular Calendar Quarter. Licensees will
subsequently make any required adjustment with respect to that deduction in the
royalty payment owed for the Calendar Quarter in which actual data for a
particular deduction does reasonably become available. In the case of actual
data for a particular deduction that is not reasonably available until after the
Royalty Term, Licensees’ royalty payments made during the Royalty Term shall be
adjusted by a subsequent payment to Genentech or refund to Licensees (as the
case may be) as required based on such actual data, provided, however, that
(i) Licensees shall report such actual data to Genentech as soon as it
reasonably becomes available to Licensees, and (ii) any such refund to Licensees
shall not in any event exceed five million U.S. dollars ($5,000,000). The
Parties acknowledge and agree, for the sake of clarity, that the sales milestone
under Section 3.01 shall not be refundable, either in whole or in part, after it
is paid to Genentech.
2)    For the period between May 1, 2016 and May 7, 2016, Licensees shall
calculate Net Sales by taking the total amount of Net Sales for the month of May
2016 and multiplying this amount by 22.5%.
3)    In the event a Licensed Product is sold in combination with one or more
other active ingredients that are not the subject of this Agreement (as used in
this definition of Net Sales, a “Combination”), then the gross amount invoiced
for that Licensed Product shall be calculated by multiplying the gross amount
invoiced for such Combination by the fraction A/(A+B), where “A” is the gross
amount invoiced for the Licensed Product sold separately and “B” is the gross
amount invoiced for the other active ingredient(s) sold separately.

 
4

 










--------------------------------------------------------------------------------










In the event that the other active ingredient(s) is not sold separately, then
the gross amount invoiced for that Licensed Product shall be calculated by
multiplying the gross amount invoiced for the Combination by the fraction A/C,
where “A” is the gross invoice amount for the Licensed Product, if sold
separately, and “C” is the gross invoice amount for the Combination.
In the event that no such separate sales are made, Net Sales for royalty
determination shall be determined by the Parties in good faith.
1.17.    “Party” shall mean Genentech, Regeneron, or Sanofi, and when used in
the plural shall mean all of them.
1.18.    “Person” shall mean an individual, trust, corporation, partnership,
joint venture, limited liability company, association, unincorporated
organization or other legal or governmental entity.
1.19.    “Royalty Term” shall mean the period commencing on the date of the
First Commercial Sale and ending on May 7, 2016.
1.20.    “Term of this Agreement” shall have the meaning given in Section 7.01.
1.21.    “Territory” shall mean the entire world.
1.22.    “Third Party” shall mean any Person other than Genentech, Regeneron,
Sanofi, and any of their respective Affiliates and Designees.
1.23.    “U.S.” and “United States” shall mean the United States of America,
including its territories and possessions.
Article II    
GRANTS, COVENANTS AND DISMISSAL
2.01.    License to Licensed Patents. Subject to the terms and conditions of
this Agreement, Genentech hereby grants to each Licensee and each Licensee
hereby accepts a non-exclusive, worldwide license under the Licensed Patents for
the Term of this Agreement to make, have made, use, offer for sale, sell,
import, and export Licensed Product in the Field in the Territory.
2.02.    License to Genentech Technology Patents. Subject to the terms and
conditions of this Agreement, Genentech hereby grants to each Licensee and each
Licensee hereby accepts a non-exclusive license under the Genentech Technology
Patents for the Term of this Agreement solely to practice the license granted to
each Licensee in Section 2.01.
2.03.    Covenant Not To Sue For Activities Prior to Effective Date. Genentech,
on behalf of itself and its predecessors, successors, assigns, and Affiliates,
agrees and covenants not to sue each Licensee and its Designees for infringement
of any of the Licensed Patents or Genentech Technology Patents based on any
activity that occurred prior to the Effective Date that would be licensed under
Section 2.01 had such activity occurred on or after the Effective Date;
provided, however, that this covenant does not release any Licensee or any of
its Designees from any obligation under this Agreement, including, but not
limited to, the obligation to pay the sales milestone and royalties and to
maintain records and make reports under and in accordance with Articles III and
IV with respect to all Net Sales of Licensed Product sold during the Royalty
Term. The Parties acknowledge and agree, for the sake of clarity, that the
covenant in this Section 2.03 is given only with respect to the Licensed Patents
and Genentech Technology Patents, and not any other patents.

 
5

 










--------------------------------------------------------------------------------










2.04.    Right of Licensee to Grant Sublicenses. Each Licensee shall have the
right to grant sublicenses to Designees under the licenses granted to such
Licensee in Sections 2.01 and 2.02. No Designee of a Licensee shall have the
right to grant any further sublicenses of any Licensed Patents and/or Genentech
Technology Patents. Licensees shall always be responsible for the payment of
royalties on all Net Sales of Licensed Product sold during the Royalty Term by
any Designee and for the performance by any Designee of obligations delegated to
it by a Licensee pursuant to this Agreement, irrespective of whether such
Designee has formally been granted a sublicense by Licensee under this Section
2.04. Each Licensee and its Designees shall also have the right to grant to any
healthcare payer or provider a sublicense to administer or have administered to
a patient Licensed Product that is sold to such payer or provider, in which case
the payer or provider shall not be considered a Designee provided that royalties
are paid on the Licensed Product sold to such such payer or provider in
accordance with the other terms of this Agreement.
2.05.    Dismissal of Proceedings. Not later than five business days after the
Effective Date, the Parties shall cause their attorneys of record in the Zaltrap
Litigation to execute and file with the Court the Stipulation of Dismissal in
the form of Exhibit D hereto. As of the Effective Date, Regeneron and Sanofi
shall take no further action in the Pending Ex-U.S. Proceedings.
2.06.    Acknowledgement. Licensees acknowledge that patents are publicly
available documents and consequently Licensees had the ability prior to the
Effective Date to search for and identify those patents owned or co-owned by
Genentech for which they believed a license was necessary or desirable to make,
use, or sell Licensed Product in the Field in the Territory. Licensees further
acknowledge that they could have sought from Genentech royalty-bearing licenses
with respect to only one or several individual patents within the Licensed
Patents and/or the Genentech Technology Patents prior to entering into this
Agreement, but that for reasons of convenience, business certainty, and other
considerations, Licensees agreed to enter into this Agreement and obtain the
licenses herein with respect to all patents within the Licensed Patents and
Genentech Technology Patents.
Article III    
MILESTONE AND ROYALTIES OWED
3.01.    Sales Milestone. Within sixty (60) days following the end of the full
or partial Calendar Quarter during the Royalty Term when total cumulative Net
Sales of Licensed Product reach two hundred million U.S. dollars ($200,000,000),
Licensees shall make a one-time, non-refundable, non-creditable milestone
payment of nineteen million U.S. dollars ($19,000,000) to Genentech. Provided
that total cumulative Net Sales of Licensed Product reach two hundred million
U.S. dollars ($200,000,000) during the Royalty Term, Licensees shall be
obligated to make such milestone payment to Genentech, even if the sixty day
period during which the milestone payment must be made extends beyond the
Royalty Term. By way of example only, and without limitation, if total
cumulative Net Sales of Licensed Product reach two hundred million U.S. dollars
($200,000,000) in the period from May 1, 2016 to and including May 7, 2016,
Licensees shall make such milestone to Genentech within the sixty (60) days
following June 30, 2016. No milestone payment shall be owed unless total
cumulative Net Sales of Licensed Product reach two hundred million U.S. dollars
($200,000,000) during the Royalty Term. For the sake of clarity, the sale of a
unit of Licensed Product for purposes of calculating Net Sales shall be deemed
to occur on the date of the first invoice to a Third Party for the Licensed
Product.
3.02.    Royalties. Licensees shall pay to Genentech the following royalties as
a percentage of total cumulative Net Sales of Licensed Product (i) sold in the
U.S. during the Royalty Term (regardless of where such Licensed Product is made)
and (ii) made in the U.S. but sold outside of the U.S. during the Royalty Term:
(a)
4.5% on total cumulative Net Sales of Licensed Product between four hundred
million U.S. dollars ($400,000,000) and one billion U.S. dollars
($1,000,000,000); and

(b)
6.5% on total cumulative Net Sales of Licensed Product in excess of one billion
U.S. dollars ($1,000,000,000).


 
6

 










--------------------------------------------------------------------------------










Royalties shall be paid within sixty (60) days after the end of each full or
partial Calendar Quarter during the Royalty Term in which sales subject to
royalties occur. For the purpose of calculating royalties under this Section
3.02, the sale of a unit of Licensed Product shall be deemed to occur on the
date of the first invoice to a Third Party for the Licensed Product. Royalties
owed under this Section 3.02 are in addition to the sales milestone owed under
Section 3.01. The Parties acknowledge and agree, for the sake of clarity, that
(i) Licensees are obligated to pay the royalties set forth in this Section 3.02
on all Net Sales of Licensed Product sold during the Royalty Term even if the
sixty day period during which the royalty payment must be made extends beyond
the Royalty Term, (ii) no royalties shall be owed on any Licensed Product that
is sold after the last day of the Royalty Term (even if such Licensed Product
was made during the Royalty Term), and (iii) royalties owed under this Section
3.02 shall not be offset or reduced by any payments that Licensees or their
Designees may make to license or acquire any Third Party’s technology, patents,
or other intellectual property.
3.03.    Sales To or Between Licensees and Designees. Sales of Licensed Product
to or between any of Licensees and Designees for further sale shall not be
included in Net Sales; provided, however, that in such cases the first sale of
each unit of Licensed Product by any Licensee or Designee to a Third Party in an
arm’s length transaction shall be included in Net Sales.
3.04.    No Other Consideration. Without the prior written consent of Genentech,
Licensees and their Designees shall not solicit or accept any consideration for
the sale of Licensed Product other than as will be accurately reflected in Net
Sales; provided, however, that the supply or other disposition of Licensed
Product, without charge, in the Field in the Territory as follows shall not be
included in the computation of Net Sales: (i) as samples; (ii) as replacement
for damaged or otherwise unusable Licensed Product (provided that such
replacement is not with respect to damaged or otherwise unusable Licensed
Product for which a deduction from Net Sales has been or will be taken under
Section 1.16); (iii) for use in clinical studies conducted to obtain regulatory
approval(s) or for post-marketing surveillance purposes (also referred to as
Phase IV clinical trials in the U.S.); (iv) for use in any tests or studies
reasonably necessary to comply with any applicable law or regulation, or any
request by a regulatory or governmental authority; (v) for compassionate use or
for investigator sponsored trials; in each of cases (i), (ii), (iii), (iv), and
(v) in an amount that is commercially reasonable.
Article IV    
RECORDS, REPORTS AND PAYMENTS
4.01.    Records Retention. Licensees shall keep true, complete, and accurate
records of all sales of all Licensed Product in the Field in the Territory in
sufficient detail to permit Genentech to confirm the accuracy of Licensees’ Net
Sales calculations and royalty calculations, including for sales by Designees.
At Genentech’s request and expense, Licensees shall permit not more than once in
a twelve (12) month period an independent certified public accountant appointed
by Genentech and approved by Licensees (such approval not to be unreasonably
withheld or delayed) to examine at a mutually agreeable location in New York, NY
or another city as to which the Parties may mutually agree, upon reasonable
notice and at reasonable times, such records to the extent necessary for
Genentech to confirm the accuracy of Licensees’ Net Sales calculations
(including the details of all deductions taken from Gross Sales to arrive at Net
Sales) and royalty calculations. Licensees shall be responsible for providing
the appointed accountant access at such location to such records that in the
ordinary course of business are in the possession, custody, or control of
Licensees (including any records that Licensees receive from Designees). In
addition, Licensees shall (a) require their Designees to keep and maintain true,
complete, and accurate records of all Net Sales and the calculation of royalties
due on such Net Sales for at least three (3) years from the Calendar Quarter in
which such Net Sales are made, ensure compliance with such obligation by their
Designees, and require quarterly written reports to Licensees of all Net Sales
and all deductions therefrom, and (b) use commercially reasonable efforts to
cause their Designees to make available for inspection by the appointed
accountant, at a mutually convenient location in the United States, true,
complete, and accurate records of Designees’ sales of all Licensed Product in
the Field in the Territory in sufficient detail to permit Genentech to confirm
the accuracy of Licensees’ Net Sales calculations and royalty calculations based
on Designees’ sales. The appointed accountant shall enter into a confidentiality
agreement with Licensees upon terms

 
7

 










--------------------------------------------------------------------------------










comparable to those in Section 8.12, which confidentiality agreement shall
continue to apply to any information provided to such accountant for the
examination unless and until such information (i) becomes generally available to
the public other than through any breach of the confidentiality agreement by
such accountant or (ii) becomes known to such accountant other than from or
through a Person having an obligation to Licensees not to disclose such
information. Such examination of the records of Licensees and their Designees
shall be limited to a period of time no more than three (3) years immediately
preceding the request for examination. The report of any such examination shall
be made simultaneously to Genentech and Licensees and shall include a statement
of the amount, if any, by which Licensees have underpaid or overpaid royalties,
and a description of the nature and basis of the underpayment or overpayment. In
the event of an underpayment of royalties, Licensees shall promptly pay the
deficiency plus interest pursuant to Section 4.06 to Genentech; and if royalties
to Genentech were underpaid by more than five (5) percent, then Licensees shall
additionally reimburse Genentech for its reasonable costs incurred in examining
such records.
4.02.    Report of Sales Prior to April 1, 2013. Within sixty (60) days after
the Effective Date, Licensees shall furnish to Genentech a written report of all
sales of all Licensed Product during the period from the date of the First
Commercial Sale to and including March 31, 2013. Such report shall state,
separately for such sales of Licensed Product sold in the U.S. (regardless of
where such Licensed Product was made) and for such sales of Licensed Product
made in the U.S. but sold outside of the U.S., the following items: (i) the
total Gross Sales, (ii) the Net Sales, and (iii) the currency conversion rate(s)
used and the U.S. dollar-equivalent of such Net Sales, determined in accordance
with Section 4.07. Genentech shall maintain this report as confidential pursuant
to Section 8.12, and also Genentech shall use reasonable efforts within the
company to limit access to such report to only employees of its and its
Affiliates’ Finance and Legal functions and those other employees of Genentech
and its Affiliates who are responsible for auditing, managing, or maintaining
this Agreement in the ordinary course of business. Licensees acknowledge and
agree, for the sake of clarity, that all Net Sales of all Licensed Product
during the period from the date of the First Commercial Sale to and including
March 31, 2013 shall be included in the calculation of total cumulative Net
Sales of Licensed Product for purposes of Sections 3.01 and 3.02. Licensees
represent that total cumulative Net Sales of Licensed Product during the period
from the date of the First Commercial Sale to and including March 31, 2013 were
less than two hundred million U.S. dollars ($200,000,000).
4.03.    Report of Sales On and After April 1, 2013. Within sixty (60) days
after the end of each full or partial Calendar Quarter during the period from
April 1, 2013 to and including the last day of the Royalty Term, Licensees shall
furnish to Genentech a written report of all sales of all Licensed Product
during such Calendar Quarter. Such report shall state, separately for such sales
of Licensed Product sold in the U.S. (regardless of where such Licensed Product
was made) and for such sales of Licensed Product made in the U.S. but sold
outside of the U.S., the following items: (i) the total Gross Sales, (ii) the
Net Sales, (iii) the currency conversion rate(s) used and the U.S.
dollar-equivalent of such Net Sales, determined in accordance with Section 4.07,
and (iv) for all Net Sales subject to royalties pursuant to Section 3.02, the
amount of royalties owed. Genentech shall maintain this report as confidential
pursuant to Section 8.12, and also Genentech shall use reasonable efforts within
the company to limit access to such report to only employees of its and its
Affiliates’ Finance and Legal functions and those other employees of Genentech
and its Affiliates who are responsible for auditing, managing, or maintaining
this Agreement in the ordinary course of business.
4.04.    Payments. The sales milestone (Section 3.01), royalties (Section 3.02),
and any other amounts owed by Licensees to Genentech under this Agreement shall
be paid in U.S. dollars and, unless otherwise agreed to by Genentech in writing,
shall be made by wire transfer of immediately available funds to such bank
account as Genentech may from time to time designate in writing. All payments
shall be free and clear of any taxes, duties, levies, fees or charges.
4.05.    Finality. Except in the event of Genentech’s material breach of Section
2.01, 2.02, and/or 2.03, as established in an arbitration proceeding conducted
pursuant to Section 8.09, Licensees hereby release and forever waive any right
to challenge or dispute any amounts paid or owed on Licensed Product pursuant to
the terms and conditions of this Agreement after the Effective Date, except to
the extent the Parties have a disagreement with respect to the calculation of
Net Sales or the timing of the royalty payments owed on Net Sales of Licensed
Product.

 
8

 










--------------------------------------------------------------------------------










4.06.    Interest. Any payment not made when due shall bear interest, calculated
from the date such payment was due, at the annual rate of one percent point (1%)
over the prime rate of interest as reported in The Wall Street Journal.
4.07.    Currency Conversion. Net Sales outside of the United States shall first
be determined in the currency in which they are earned and shall then be
converted into an equivalent amount in U.S. dollars using Licensee’s usual and
customary foreign currency conversion methodology, consistently applied.


Article V    
REPRESENTATIONS AND WARRANTIES; COVENANTS
5.01.    Each Party represents and warrants that it has been represented by
independent legal counsel of its own choosing in connection with this Agreement,
and that it had adequate opportunity to consult with such counsel prior to the
execution of this Agreement.
5.02.    Genentech represents and warrants that, as of the Effective Date, it is
the owner of the Licensed Patents, and that it has the right to grant the
licenses set forth in Article II.
5.03.    Except in the event of Genentech’s material breach of Section 2.01,
2.02, 2.03 and/or 5.02 as established in an arbitration proceeding conducted
pursuant to Section 8.09, Licensees covenant that during the Term of this
Agreement they will not fail or refuse to pay to Genentech the sales milestone
(Section 3.01) and royalties (Section 3.02) owed with respect to Licensed
Product pursuant to the terms and conditions of this Agreement.
5.04.    Nothing in this Agreement is or shall be construed as:
(a)
A warranty or representation by Genentech as to the scope of any claim or patent
or patent application within the Licensed Patents or the Genentech Technology
Patents;

(b)
A warranty or representation by Genentech that anything made, used, offered for
sale, sold, or otherwise disposed of under any license granted in this Agreement
is or will be free from infringement of any patent rights or other intellectual
property right of any Third Party;

(c)
A grant by Genentech, whether by implication, estoppel, or otherwise, of any
licenses other than those expressly granted under Article II;

(d)
A grant by Genentech, whether by implication, estoppel, or otherwise, of any
license under any patents or patent applications other than the Licensed Patents
and the Genentech Technology Patents; or

(e)
An obligation on the part of Genentech to bring or prosecute actions or suits
against any Third Party for infringement of any of the Licensed Patents or the
Genentech Technology Patents.

5.05.    EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, NO PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS
ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER. THE PARTIES
SPECIFICALLY DISCLAIM ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR

 
9

 










--------------------------------------------------------------------------------










PURPOSE, OR PATENTABILITY, VALIDITY, OR ENFORCEABILITY OF THE LICENSED PATENTS
OR THE GENENTECH TECHNOLOGY PATENTS.
Article VI    
INDEMNIFICATION
6.01.    Indemnification by Licensees. Licensees shall indemnify, defend and
hold harmless Genentech, its Affiliates, and each of their respective directors,
officers, employees and agents from and against any and all liabilities, claims,
demands, expenses (including, without limitation, reasonable attorneys’ and
professional fees and other costs of litigation), losses or causes of action
(each, a “Liability”) arising out of or relating to a claim by a Third Party in
any way based on (i) the possession, manufacture, use, sale or other disposition
of Licensed Product, whether based on breach of warranty, negligence, product
liability or otherwise, or (ii) the exercise of any right granted to Licensees
or their Designees pursuant to this Agreement, except to the extent, in each
case (i) and (ii), that such Liability is caused by the gross negligence or
willful misconduct of Genentech as determined by a court or other tribunal
having jurisdiction. Upon receiving notice of any such Liability from or with
respect to any Third Party, Genentech shall promptly inform Licensees of such
notice of Liability and permit Licensees to handle and control the defense
(including litigation and settlement) of such Liability, at Licensees’ sole
expense, provided, however, that Licensees shall not settle any such Liability
without the prior written consent of Genentech (which consent shall not be
unreasonably withheld or delayed).
6.02.    Indemnification for Breach of Article V. Any Party that breaches any
representation or warranty set forth in Article V shall indemnify, defend and
hold harmless the other Parties and their Affiliates, and each of their
respective directors, officers, employees and agents from and against any and
all liabilities, claims, demands, expenses (including, without limitation,
reasonable attorneys’ and professional fees and other costs of litigation),
losses or causes of action directly resulting from any claim by a Third Party
arising out of or relating to any such breach of representation or warranty.
Article VII
TERM AND TERMINATION
7.01.    Term. This Agreement will commence on the Effective Date and remain in
full force and effect until the expiration of the last patent within the
Licensed Patents and the Genentech Technology Patents (“Term of this
Agreement”). Subject to the fulfillment by Licensees and their Designees of all
the terms and conditions of this Agreement including, but not limited to, the
payment of all amounts owed under Article III, following the Royalty Term the
licenses under Sections 2.01 and 2.02 and any sublicense(s) granted in
accordance with Section 2.04 shall become fully paid-up and royalty free for the
remainder of the Term of this Agreement.
7.02.    Breach of Article III. Genentech is materially relying on Licensees’
agreement to comply fully and in all respects with Article III. Accordingly,
Genentech and Licensees agree that if Licensees fail to comply with any section
of Article III in any respect, Genentech shall notify Licensees in writing of
such failure to comply and Licensees shall have thirty (30) days to cure the
failure to comply (“the Licensee Cure Period”). If Licensees fail to cure the
non-compliance by the end of the Licensee Cure Period, Genentech shall be
entitled to seek all relief available at law and equity in an arbitration
proceeding conducted pursuant to Section 8.09. If the arbitration award includes
an order terminating this Agreement on account of Licensees’ failure to comply
with Article III, Genentech shall be entitled to file in a U.S. district court
or other tribunal of competent jurisdiction a patent infringement lawsuit
against any one or more of Licensees and their Designees with respect to the
Licensed Patents, Genentech Technology Patents, and/or any other patents.
7.03.    Breach of Article II. Licensees are materially relying on Genentech’s
agreement to grant the licenses and covenant not to sue provided for in Article
II. Accordingly, Genentech and Licensees agree that if Genentech commits a
material breach of Article II by revoking or terminating any of the licenses
and/or covenant provided for

 
10

 










--------------------------------------------------------------------------------










therein, Licensees shall notify Genentech in writing of such material breach and
Genentech shall have thirty (30) days to cure that material breach (“the
Genentech Cure Period”). If Genentech fails to cure the material breach by the
end of the Genentech Cure Period, Licensees shall be entitled to seek all relief
available at law and equity in an arbitration proceeding conducted pursuant to
Section 8.09.
Article VIII    
MISCELLANEOUS PROVISIONS
8.01.    No Other License. No licenses other than those expressly set forth in
Article II are or shall be deemed to have been granted under this Agreement
whether by implication, estoppel or otherwise. By way of example only, and
without limitation, in the event any Licensed Product is made, used, sold,
imported, or exported in combination with one or more active ingredient(s) other
than the protein aflibercept, no license is or shall be deemed to have been
granted with regard to such other active ingredient(s), and Genentech, its
subsidiaries, and its or their agents and assigns shall have the right and
discretion to enforce any patents with respect to such other active
ingredient(s).
8.02.    Relationship of the Parties. Nothing in this Agreement is intended or
shall be deemed to constitute or give rise to a partnership, agency,
distributorship, employer-employee, joint venture, or fiduciary relationship
between the Parties. No Party shall incur any debts or make any commitments for
any other Party.
8.03.    Patent Prosecution and Enforcement. Genentech shall be solely
responsible, at its sole discretion and expense, for the prosecution, defense,
and maintenance of the Licensed Patents and Genentech Technology Patents
(including whether to undertake such activities), and for enforcing the same
against actual or suspected Third Party infringers (including whether to
undertake such activities).
8.04.    Assignment. No Party shall assign any of its rights or obligations
hereunder except: (i) as incident to the merger, consolidation, reorganization
or acquisition of stock or assets affecting substantially all of the assets or
voting control of the assigning Party; (ii) to any Person to which it transfers
all or substantially all of its assets related to the Licensed Product; (iii) to
an Affiliate if the assigning Party remains liable and responsible for the
performance and observance of all of the Affiliate’s duties and obligations
hereunder; or (iv) with the prior written consent of the other Parties (which
consent shall not be unreasonably withheld). A Party making an assignment shall
promptly give written notice thereof to the other Parties. This Agreement shall
be binding upon the successors and permitted assigns of the Parties, and the
name of a Party appearing herein shall be deemed to include the names of such
Party’s successors and permitted assigns to the extent necessary to carry out
the intent of this Agreement. Any assignment not in accordance with this Section
8.04 shall be void.
8.05.    Trade Names and Trademarks. Except as otherwise provided herein, no
right, expressed or implied, is granted by this Agreement to use in any manner
the name “Genentech” or any other trade name or trademark of Genentech or any of
its Affiliates in connection with the performance of this Agreement. Except as
otherwise provided herein, no right, expressed or implied, is granted by this
Agreement to use in any manner the name “Regeneron” or “Sanofi” or any other
trade name or trademark of Licensees or any of their respective Affiliates in
connection with the performance of this Agreement.
8.06.    Entire Agreement. This Agreement constitutes and contains the entire
understanding and agreement of the Parties with respect to the subject matter
hereof and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements, whether verbal or written,
between the Parties with respect to subject matter hereof. No waiver,
modification, or amendment of any provision of this Agreement shall be valid or
effective unless made in writing and signed by a duly authorized representative
of each of the Parties.
8.07.    No Effect on Other Agreements. Nothing in this Agreement is intended or
shall be deemed to amend, alter, modify, or have any effect whatsoever on any of
the terms and conditions of any other written agreement between the Parties
entered into prior to the Effective Date that pertains to subject matter
different from the subject matter of

 
11

 










--------------------------------------------------------------------------------










this Agreement. Nothing in this Agreement shall be used to construe or interpret
any other written agreement between Genentech and one or both of the other
Parties. By way of example only, and without limitation, nothing in this
Agreement is intended or shall be deemed to amend, alter, modify, or have any
effect on (i) that certain Confidentiality Agreement that was entered into by
and between Genentech and Regeneron with respect to the settlement discussions
that preceded this Agreement, (ii) that certain Confidentiality Agreement
entered into by and between Genentech and Sanofi with respect to settlement
discussions that preceded this Agreement.
8.08    Waiver of Breach or Default. The waiver by a Party of any breach of or
default under any of the provisions of this Agreement or the failure of a Party
to enforce any of the provisions of this Agreement or to exercise any right
hereunder shall not constitute or be construed as a waiver of any other breach
or default or as a waiver of any such rights or provisions hereunder.
8.09    Dispute Resolution. Except as otherwise expressly provided in this
Agreement, any dispute, controversy, or claim arising out of or in connection
with or relating to this Agreement or the breach or alleged breach thereof
(including any dispute regarding arbitrability), but not including any dispute,
controversy, or claim concerning the patentability, validity, enforceability, or
infringement of any patent, shall be finally and exclusively decided by binding
arbitration under the then-current Commercial Arbitration Rules of the American
Arbitration Association (“AAA”). If the arbitration is demanded by Genentech,
the arbitration shall be held in New York, New York. If the arbitration is
demanded by any Licensee, the arbitration shall be held in San Francisco,
California. The Parties shall choose, by mutual agreement, one (1) neutral
arbitrator within thirty (30) days of receipt of the notice of the intent to
arbitrate. If no arbitrator is appointed within that time or any extension
thereof to which the Parties may mutually agree, the AAA shall make the
appointment of the arbitrator within thirty (30) days of such failure, which
arbitrator shall be a U.S. citizen and shall have substantial prior experience
arbitrating patent licensing disputes in the United States. The Parties shall
have the right to conduct discovery as provided for in the Federal Rules of
Civil Procedure. All discovery shall be completed within two (2) months
following the appointment of the arbitrator. The arbitrator’s decision and award
in the arbitration shall be in writing setting forth the basis therefor and
shall be rendered within six (6) months following the appointment of the
arbitrator. The award rendered by the arbitrator shall include costs of the
arbitration, reasonable attorneys’ fees, and reasonable costs for experts and
other witnesses, and judgment on the award may be entered in any court having
jurisdiction. To the extent permitted by law, the arbitration proceeding and
arbitrator’s decision shall be confidential and the arbitrator shall issue
appropriate protective orders to safeguard each Party’s confidential
information. Nothing in this Agreement shall be deemed as preventing any Party
from seeking temporary injunctive relief (or any other provisional remedy) from
any court having jurisdiction over the Parties and the subject matter of the
dispute but only to the extent necessary to protect such Party’s name,
confidential information, or other similar proprietary rights, or to prevent any
imminent irreparable harm. Each Party hereby consents to the jurisdiction and
venue of the courts in the State of California and the State of New York for
purposes of entering judgment on the arbitration award.
8.10.    Choice of Law. The validity, performance, construction, and effect of
this Agreement and any arbitration conducted under Section 8.09 shall be
governed by and interpreted in accordance with the laws of the State of New York
without regard to conflict of laws principles.
8.11.    Notices. Any notice, request, consent, or other document required or
permitted to be given under this Agreement or otherwise relating to this
Agreement shall be in writing and shall be deemed to have been sufficiently
given if delivered in person, or sent by overnight courier or registered mail to
the Party to whom it is directed at its address shown below or such other
address as such Party shall have last given by notice to the other Parties. Any
such notice, request, delivery, approval or consent shall be deemed received on
the date of hand delivery (provided that such date is a business day, otherwise
it shall be deemed received on the next business day), or one (1) business day
after dispatch by overnight courier, or five (5) business days after dispatch by
registered mail.
If to Regeneron, addressed to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road

 
12

 










--------------------------------------------------------------------------------










Tarrytown, NY 10591
Attn: General Counsel
If to Sanofi, addressed to:
Sanofi US
55 Corporate Drive
Bridgewater, NJ 08807
Attn: General Counsel
If to Genentech, addressed to:
Genentech, Inc.
1 DNA Way
South San Francisco, CA 94080
Attn: Corporate Secretary
8.12.    Confidentiality. Each Party agrees not to disclose any of the terms of
this Agreement, or any of the information contained in reports pursuant to
Sections 4.02 and 4.03 to any Person without the prior written consent of all
other Parties; provided, however, that each Party shall be free to disclose any
such terms or information (i) to the extent that the Party is required to make
such disclosure pursuant to any court order or subpoena, provided that the Party
required to make such disclosure shall promptly notify all other Parties and
allow them a reasonable opportunity to seek a protective order or injunctive
relief from the obligation to make such disclosure; (ii) that in the opinion of
such Party’s legal counsel is required to be disclosed by the securities laws or
regulations of any jurisdiction or the rules or regulations of any relevant
stock exchange, or by any other governmental law or regulation or by any order
of a government agency, provided that to the extent possible under the
circumstances the Party intending to make such disclosure shall provide prior
notice thereof to all other Parties and, in addition, shall request confidential
treatment for any part of such disclosure for which such treatment may
reasonably be expected to be granted; and (iii) to its Affiliates, Designees,
accountants, attorneys and other professional advisors, provided that such
Persons are obligated to keep such terms or information confidential to the same
extent as said Party. Each Party may disclose the terms of this Section 8.12 and
8.14 (but no other terms of this Agreement) for the sole and exclusive purpose
of seeking from any Person to whom a Party intends to make a disclosure under
and in accordance with clause (iii) that Person’s acceptance of the conditions
of disclosure set forth in such clause. Regeneron represents that, in the
opinion of its counsel, the public disclosure of the financial terms of this
Agreement is required by the securities laws and/or regulations of the United
States as applied to Regeneron. The confidentiality terms of this Section 8.12
shall survive any expiration or termination of this Agreement or the Licensed
Patents or the Genentech Technology Patents.
8.13.    Publicity. No Party shall issue any press release or other publicity
material or make any public representation that refers to the existence of this
Agreement without the prior written consent of the other Parties (which consent
shall not be unreasonably withheld or delayed). Notwithstanding the generality
of the foregoing, any Party may disclose that the product for which a license
has been granted under this Agreement is Licensed Product and that this
Agreement conveys no license or other rights with respect to the Ocular Field.
8.14.    Prohibited Use and Discovery of Agreement in Legal Proceedings. No
Party, or any of its Affiliates or Designees, or any other Person to which a
Party discloses any of the terms of this Agreement under and in accordance with
Section 8.12(iii), shall seek to obtain through discovery, attempt to admit into
evidence, or attempt to reference or use for any purpose, this Agreement or any
of its terms in any legal or administrative proceeding, regardless of whether
any of the Parties or any of their respective Affiliates or Designees or such
other Persons are litigants in such proceeding, and regardless of the subject
matter of such proceeding, other than for the sole and exclusive purpose of
enforcing the terms of this Agreement or in support of a defense raised by a
Party based on the Agreement. Without in any way limiting the generality of the
foregoing, no Party, or any of its Affiliates or Designees, or any other Person
to which a Party discloses any of the terms of this Agreement under and in
accordance with Section 8.12(iii), shall reference or use this Agreement, or any
facts relating to the terms or existence of this Agreement, in any legal or
administrative proceeding for purposes of any statement, analysis, expert
opinion, or argument relating to patent

 
13

 










--------------------------------------------------------------------------------










infringement, patent validity, liability, or damages for patent infringement
(including reasonable royalty and lost profits measures of damages) except as
provided in the preceding sentence. The terms of this Section 8.14 shall survive
any expiration or termination of this Agreement or the Licensed Patents or the
Genentech Technology Patents.
8.15.    No Admission or Concession. This Agreement is the result of settlement
and compromise. Nothing contained in this Agreement, nor any milestone or
royalty payment made by a Licensee pursuant to this Agreement, is intended or
shall be deemed to be, or offered in any legal or administrative proceeding as
evidence of, any admission or concession (i) by a Licensee, or any of its
Designees that any Licensed Patent, Genentech Technology Patent, Encumbered
Patent, Excluded Patent or any other patent owned or co-owned by Genentech is
patentable, valid, enforceable, or infringed by Licensee or any of its
Designees; (ii) by Genentech, that it is willing or able to grant licenses under
the Licensed Patents and/or the Genentech Technology Patents, or as to what is
or may be reasonable consideration for a license under the Licensed Patents,
Genentech Technology Patents, and/or any other patent owned or co-owned by
Genentech; or (iii) by a Licensee or any of its Designees that Genentech is
entitled to obtain any additional patents falling within the same family as any
Licensed Patent, Genentech Technology Patent, Excluded Patent or Encumbered
Patent, or any extensions or Supplementary Protection Certificates therefore.
8.16.    Effect of Agreement on Any Future Litigation. Nothing contained in this
Agreement shall preclude or otherwise have any effect on a Licensee’s ability,
to the extent permitted by governing laws and rules, (i) to commence a new legal
or administrative proceeding in any venue at any time challenging the validity,
enforceability, or infringement of any patent (a) to which a license has not
been granted to Licensees under Article II (including, but not limited to, the
Excluded Patents and the Encumbered Patents) or (b) in connection with
activities outside the scope of the licenses granted to Licensees under Article
II; or (ii) to defend against any new legal or administrative proceeding
commenced by Genentech against Licensee in any venue at any time by challenging
the validity, enforceability or infringement of any patent asserted by Genentech
against Licensee in that proceeding.
8.17.    Construction. Each Party has been represented and advised by legal
counsel in connection with the negotiation, drafting, and execution of this
Agreement, and the Parties, through their respective counsel, have participated
in the drafting of this Agreement and accordingly the Parties agree that this
Agreement shall not be deemed to have been drafted by any fewer than all the
Parties and will be construed accordingly. The section headings contained in
this Agreement are for convenience of reference only and shall not affect the
interpretation or construction of this Agreement.
8.18.    Severability. If any clause or portion thereof in this Agreement is for
any reason held to be invalid, illegal or unenforceable, the same shall not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement shall be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible. In any
such event, this Agreement shall be construed as if such clause or portion
thereof had never been contained in this Agreement, and there shall be deemed
substituted therefor such provision as will most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
applicable law.
8.19.    Counterparts. This Agreement may be executed simultaneously in one or
more counterparts (including in the form of a PDF or other electronic document),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 
14

 










--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Genentech and Licensees have caused this Agreement to be
executed by their duly authorized representatives.
GENENTECH, INC.
 
REGENERON PHARMACEUTICALS, INC.
 
 
 
 
 
By:
/s/ Frederick C. Kentz, III
 
By:
/s/ Joseph J. LaRosa
 
 
 
 
 
Title:
SVP, Head of Legal Affairs North America
 
Title:
Senior Vice President, General Counsel and Secretary
 
 
 
 
 
Date:
May 16, 2013
 
Date:
May 17, 2013
 
 
 
 
 
SANOFI U.S. SERVICES, INC.
 
SANOFI-AVENTIS U.S. LLC
 
 
 
 
 
By:
/s/ Robert DeBerardine
 
By:
/s/ Robert DeBerardine
 
 
 
 
 
Title:
Sr. VP & General Counsel, North America
 
Title:
Sr. VP & General Counsel, North America
 
 
 
 
 
Date:
May 17, 2013
 
Date:
May 17, 2013
















 
15

 










--------------------------------------------------------------------------------












Exhibit A
Excluded Patents
[****]

 
16

 










--------------------------------------------------------------------------------












Exhibit B
[****] Patents
[****]

 
17

 










--------------------------------------------------------------------------------










Exhibit C

Licensed Patents
[DAVIS-SMYTH]
Australia Patent No. 717112
European Patent No. 0907733
German Patent No. 69735942.5
Greece Patent No. 3058794
Japan Patent No. 3457330
New Zealand Patent No. 332779
U.S. Patent No. 5,952,199
U.S. Patent No. 6,100,071
U.S. Patent No. 6,383,486
U.S. Patent No. 6,897,294
U.S. Patent No. 7,771,721
U.S. Patent No. 8,268,313
U.S. Patent No. 8,268,591
U.S. Patent No. 8,273,353
U.S. Patent Application No. 08/643,839


[FERRARA]
Australia Patent No. 775806
Australia Patent No. 2004231159



















 
18

 










--------------------------------------------------------------------------------














Exhibit C (continued)

Licensed Patents
Canada Patent No. 2,355,976
European Patent No. 1140173
German Patent No. 69926536.3
Greece Patent No. 3054654
Israel Patent No. 143596
Japan Patent No. 4731016
U.S. Patent No. 7,998,931
U.S. Patent No. 8,007,799
U.S. Patent No. 8,287,873
Japan Patent No. 3398382
Korea Patent No. 315613
Morocco Patent No. 31150
New Zealand Patent No. 578472
South Africa Patent No. 2009/04571
Ukraine Patent No. 97504
U.S. Patent Application No. 12/002,605

 
19

 










--------------------------------------------------------------------------------










Exhibit D




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GENENTECH, INC.,
         Plaintiff,
v.
REGENERON PHARMACEUTICALS, INC.,
SANOFI AVENTIS U.S. LLC, AND SANOFI-AVENTIS U.S. INC.
         Defendants.
 


Civil Action No. 11-CV-09463 (VB)
ECF Case
Jury Demand
REGENERON PHARMACEUTICALS, INC.,
SANOFI AVENTIS U.S. LLC, AND SANOFI-AVENTIS U.S. INC.
         Counter-Plaintiffs,
v.
GENENTECH, INC.,
         Counter-Defendant.
 
 



JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
IT IS HEREBY STIPULATED by and among the parties to this action through their
counsel that the above-captioned action (including without limitation all Claims
and Counterclaims asserted and requests for Relief in this action) be and hereby
are dismissed in their entirety with prejudice pursuant to Federal Rule of Civil
Procedure 41(a)(1)

    Each party shall bear its own costs and attorneys’ fees in this action.

 
20

 










--------------------------------------------------------------------------------










Exhibit D (continued)
By:                  
Scott K. Reed (SR 5803)
Brian V. Slater (BS 7914)
Gregory B. Sephton (GS 6416)
Robert S. Schwartz (RS 1921)
FITZPATRICK, CELLA, HARPER &
SCINTO
1290 Avenue of the Americas
New York, NY 10104
Tel: (212) 218-2100
Fax: (212) 218-2200
sreed@fchs.com; bslater@fchs.com;
gsephton@fchs.com; rschwartz@fchs.com
Attorneys for Regeneron Pharmaceuticals,
Inc., Sanofi-Aventis US. LLC, and Sanofi Aventis US. Inc.


Morgan Chu (Pro Hac Vice)
Jason G. Sheasby (Pro Hac Vice)
Keith A. Orso (Pro Hac Vice)
Amir Naini (Pro Hac Vice)
IRELL & MANELLA LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067-4276
Tel: (310) 277-1010
Fax: (310) 203-7199
mchu@irell.com; jsheasby@irell.com;
korso@irell.com; anaini@irell.com
Stephen C. Robinson (SR34 70)
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Four Times Square
New York, NY 10036
Tel: (212) 735-2800
Fax: (917) 777-2800
Stephen.Robinson@skadden.com
Attorneys for Regeneron Pharmaceuticals,
Inc.
By:               
Kenneth A. Gallo
Craig A. Benson
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
2001 K Street NW
Washington, DC 20006
Tel: (202) 223-7356
Fax: (202) 204-7356
kgallo@paulweiss.com
cbenson@paulweiss.com
Eric Alan Stone
Kira A. Davis
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Tel: (212) 373-3000
Fax: (212) 757-3990
estone @paulweiss.com
kdavis@paulweiss.com
Jennifer Gordon
Scott Familant
BAKER BOTTS LLP
30 Rockefeller Center
New York, NY 10112
Tel: (212) 408-2500
Fax: (212) 408-2501
jennifer. gordon@bakerbotts. com
scott.familant@bakerbotts.com
Attorneys for Genentech, Inc.




 
21

 










--------------------------------------------------------------------------------










Exhibit D (continued)


SO ORDERED:
                        
U.S.D.J.
Dated:
                        









 
22

 








